DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki JP 10-025034 A (hereinafter “Araki”, cited in an IDS).
Regarding claim 1, Araki discloses a sheet feeding apparatus comprising: 
a conveyance roller (21) configured to convey sheets; 
a retard roller (22) configured to contact the conveyance roller and separate sheets one by one; 

a retard shaft (22a) configured to support the retard roller rotatably; 
a joint (30) configured to transmit rotary drive force of the drive input shaft to the retard shaft; 
a first engaging portion (pins 38 of shaft 29) provided on either one of the drive input shaft (29) or the joint; 
a first engaged portion (groove 30b, FIG. 5) provided on the other of the drive input shaft or the joint (30), and configured to engage with the first engaging portion at a first engagement position in response to a rotation of the drive input shaft; 
a second engaging portion (pins 38 of shaft 22a) provided on either one of the retard shaft (220 or the joint; and 
a second engaged portion (holes 30a), provided on the other of the retard shaft or the joint, and configured to engage with the second engaging portion at a second engagement position in response to a rotation of the joint, wherein viewed in an axial direction of the joint, an angle formed by a first straight line and a second straight line is within a range of 80 degrees or greater and 100 degrees or smaller, the first straight line passing through the first engagement position and a center of rotation of the drive input shaft, the second straight line passing through the second engagement position and a center of rotation of the retard shaft (see orthogonal relationship of pins 38 of 22 to pins 38 of 29, and when viewed in axial direction of the joint, a first line drawn of first pins 38 of 29 to a second line drawn of second pins 38 of 22 forms a 90 degree angle).
Regarding claim 8, wherein the sheet feeding apparatus further comprises a torque limiter (31) interposed between the retard roller and the retard shaft, and the 
	Regarding claim 9, wherein an axial direction of the drive input shaft and the axial direction of the joint mutually intersect.
Regarding claim 10, an image forming apparatus (FIG. 7) comprising: the sheet feeding apparatus according to claim 1; and an image forming unit (7, FIG. 7) configured to form an image on a sheet fed from the sheet feeding apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Ogiri et al. US 5,040,779 (hereinafter “Ogiri”).
Regarding claim 2, Araki teaches wherein the first engaging portion and the second engaging portion are respectively a first pin and a second pin that extend in a a second groove portion (shows a through-hole 30a) that is engaged with the second pin.
	Ogiri teaches a similar joint (31, FIG. 1) that comprises a first engaged portion (31b) and a second engaged portion (31a), which engage with respective pins (33, 32d).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Araki’s second engaged portion with the groove of Ogiri in order to achieve the predictable result of reliably positioning a pin inside the joint.
Regarding claim 3, Araki teaches wherein the first pin is provided on the drive input shaft, the second pin is provided on the retard shaft, and the first groove portion and the second groove portion are respectively provided on a first end portion and a second end portion in the axial direction of the joint (Ogiri teaches first and second groove portions at each end of the joint)..
	Regarding claim 4, Araki teaches wherein each of the first pin and the second pin is formed in a cylindrical shape.
Regarding claim 5, Araki teaches wherein the first groove portion (30b) comprises a first surface (a first long surface of groove 30b) and a second surface (a second long surface of the groove 30b) that extend in the axial direction of the joint and that are opposed to one another interposing the first pin, the second groove portion (Ogiri teaches grove 31a) comprises a third surface (a first long surface of groove 31a) 
Regarding claim 6, wherein the first engagement position is positioned at a boundary part between the first surface and an outer peripheral surface of the joint, and the second engagement position is positioned at a boundary part between the third surface and the outer peripheral surface of the joint (when pins of Araki are engaged in first groove portion and second groove portion of Ogiri, the first pin would contact the first surface and outer peripheral surface of the joint and the second pin would contact the third surface and outer peripheral surface of the joint).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach or suggest the limitation “wherein in a state where the first pin and the second pin are respectively engaged with the first groove portion and the second groove portion, the first pin and the second pin are arranged so that an angle formed by an axis of the first pin and an axis of the second pin is within a range of 50 degrees or greater and 70 degrees or smaller when viewed in an axial direction of the joint” in combination with the other elements of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656